UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-60017


                JAMES L. SULLIVAN; DOROTHY B. SULLIVAN,

                                              Petitioners-Appellants,

                                VERSUS

                   COMMISSIONER OF INTERNAL REVENUE,

                                                 Respondent-Appellee.


                Appeal from the United States Tax Court
                               (3332-96)

                           November 8, 1999

Before DAVIS, JONES and MAGILL1, Circuit Judges.

PER CURIAM:**

     Our review of the record reveals that the findings of the Tax

Court are supported by the evidence and are not clearly erroneous.

We also conclude that the Tax Court did not err in applying those

facts to the factors the fact finder is required to consider by 26

C.F.R. § 1.183-2(B) in assessing whether an activity is a hobby or

a business.     Because the Tax Court did not err in concluding that

the taxpayers’ cutting horse activities were a hobby and not a

business, its judgment is

     AFFIRMED.



    1
         Circuit Judge of the Eighth Circuit, sitting by designation.
        **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.